Title: To Thomas Jefferson from Gideon Granger, 25 October 1801
From: Granger, Gideon
To: Jefferson, Thomas


Dear Sir
Suffield Octr: 25th: 1801.
Upon my return from Newhampshire this morning I had the pleasure of receiving yours of the 14th. Instant. With diffidence I offer to undertake the duties of Postmaster-General. my mind would be oppressed with great Solicitude and Anxiety, upon assuming to discharge any high and Important Office. even in that line of business, to a knowledge of which I have devoted a great part of my life, or in those, where legal Information would be of Importance—my Solicitude is much higher at the Thoughts of entering into an Office the duties of which I am wholly ignorant of.
My desire to reside with you, Sir, is very great. Improvement and pleasure are Inticing Objects—Yet to you, from whom I would not secrete, any Opinion I embrace, or any emotion of my heart, I cannot hesitate to declare that since the receipt of your Letter of the 7th. Instt. proposing my removal to Washington my mind has been overwhelmed with doubts and perplexities; owing to my personal Situation principally, tho’ in a good measure to my Apprehensions respecting its effects upon Republicanism in Connecticut, and generally on Connecticut River. My Wife has lain more than Six years confined to her bed, for the Three last she has not walked, & for many months has not been able to turn in her bed. we have Three little Sons between 11 & 7 yrs. of Age—to remove my family is impossible—to leave them thus situated, and make my permanent Residence 400 Miles distant is very difficult & peculiarly trying. As it respects the effects it may have upon Republicanism—It will be recollected, that while for one of my years I stood without a Superiour in the estimations & Affections of the People, in the dark period of 1797. & 1798. almost alone I ventured to erect the standard of Republicanism & continued to fight under its Banners—you are not Ignorant of the evils which surrounded me—These Things gave me in the Estimation of Republicans an Ideal Importance in this State, far beyond a just estimate of my Character, or my real Strength of Talents. Tho, I blush while I declare it, yet it is beleived by my friends & my Enemies that my personal Services & actual Residence are for the present of much Importance possibly as much so as that of All most any Other person. In this Situation, I am free to declare, that if it did, or probably would, at the End of some Months comport as well with the Interest of the Govermt to appoint me a Commissioner under the 6th. Article of the British Treaty, or to notice me in Judicial Appointments, or in any Other manner consistent with my partial Residce. in Connecticut to restore me to that rank which I should have enjoyed had I not embarked all to defend our common Liberties, I should not wish to accept the Office of Postmaster-General. Tho whenever these reasons shall cease to operate, There is nothing I should so ardently wish as to reside at the Seat of Goverment in an honorable Station.— yet if noticing me in the Manner I have Stated will be inconsistent with the Interest of the Goverment—I think it due to my Character to accept the Honorable Post you have been pleased to Assign me, & will accordingly accept the same.—Our complete Victory in Vermont adds to the Catalogue of Our Triumphs & secures us from the Captious folly of Aristocracy. By a prudent Management in Two Years I think we shall carry evry State—In Connecticut we have gaind more than 80 pr Ct in five Months—& tho we used evry exertion to propagate the faith—yet we did not to bring the Republicans to vote—from this till Spring the highest exertions will be made—we shall then be again defeated—But they must soon cease their opposition or perish in their Attempt to Support it. In the Course of a few Weeks a decent & cool answer to the Various Charges against the Executive will be circulated through the state.—I shall make a visit to Washington about the middle of December, if I am not previously calld. to discharge the duties of the proposed Office, if called for that purpose, I shall wish to know how soon I must attend—having fairly stated my situation, Opinions, feelings & wishes—to You I most cheerfully Submit the same with a mind prepared to accord to Your Wishes—
Accept, Dear Sir, Assurances of my real Esteem & Sincere friendship
Gidn: Granger
